Citation Nr: 0117955	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spondylosis, L5-S1, right side.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 2000 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which it was determined that a 
claim for service connection for spondylosis, L5-S1, right 
side, had not been reopened.

A personal hearing was held in May 2001 before the 
undersigned Member of the Board, sitting at the RO in New 
Orleans.


FINDINGS OF FACT

1.  In September 1971, the RO denied service connection for 
spondylosis, L5-S1, right side.  The veteran was notified of 
that decision, and of appellate rights and procedures; no 
appeal was received within the appropriate time period for 
such action.

2.  The evidence received since September 1971 is both new 
and material with regard to the veteran's claim of 
entitlement to service connection for spondylosis, L5-S1, 
right side.


CONCLUSIONS OF LAW

1.  The RO's September 1971 decision, wherein a claim of 
entitlement to service connection for spondylosis, L5-S1, 
right side, was denied, is final.  38 U.S.C.A. § 7105 (West 
1991).


2.  The evidence received subsequent to the RO's September 
1971 decision serves to reopen the veteran's claim of 
entitlement to service connection for spondylosis, L5-S1, 
right side.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  Governing statutory and 
regulatory provisions stipulate that both unappealed rating 
decisions and decisions of the Board are final, and may be 
reopened only upon the receipt of additional evidence that, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 5108 (West 1991); see 
also 38 U.S.C.A. §§ 7104(b) and 7105 (West 1991).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  


In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.

In the instant case, service connection for spondylosis, L5-
S1, right side, was denied by the RO in September 1971, 
following review of the veteran's service medical records.  
The RO noted that these records included complaints of back 
problems, with X-ray findings of spondylosis, L5-S1, right, 
and that an orthopedic examiner had recommended a medical 
discharge for a condition that had existed prior to induction 
and which had not been aggravated by service.  The RO 
determined that the veteran's spondylosis, L5-S1, right, was 
a constitutional or developmental abnormality, which was not 
a disability under the law.  The veteran was notified of the 
RO's denial of his claim, and of appellate rights and 
procedures, in October 1971.  A review of the claims file 
does not reveal that an NOD was received within one year 
thereafter.


The evidence received subsequent to September 1971 includes 
reports of private medical treatment for back problems, dated 
in 1966 and 1967; reports of private outpatient treatment, 
dated beginning in 1971, following the veteran's separation 
from service, indicating intermittent complaints of low back 
problems; testimony presented by the veteran in October 2000, 
at a hearing before a hearing officer, and in May 2001 before 
the undersigned Board Member, to the effect that his pre-
service back problems increased in severity during his period 
in the Marines, and have continued since that time; and two 
statements dated in October 2000 from Dr. R. E. Robichaux.  
In the first of these statements, dated October 13, 2000, Dr. 
Robichaux indicated that the veteran "clearly" had symptoms 
of back pain secondary to spondylolysis during his time of 
enlistment.  In the second statement, dated October 23, 2000, 
Dr. Robichaux noted that the veteran had indicated that he 
had experienced back pain during his period in the Marines, 
that the veteran does have L5-S1 spondylolysis, and that, in 
Dr. Robichaux's opinion, "the spondylolysis was responsible 
for his back pain at the time."

This evidence is new, in that it presents information that 
had previously not been of record, to the effect that the 
veteran had spondylolysis during service, and that back 
problems have been manifested since his separation from 
service.  This evidence is also material, in that it bears 
directly on the question of whether a back disability was 
incurred in, or aggravated by, service.  The statements from 
Dr. Robichaux, when considered in conjunction with the 
medical evidence and the veteran's testimony, both indicating 
the post-service presence of low back problems, may be 
considered evidence in support of the position that a pre-
existing back disorder had increased in severity during 
service.  This evidence, accordingly, is so significant that 
it must be considered in order to decide fairly the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000).  The Board notes 
that, even if the back disability that had been manifested 
prior to the veteran's service was congenital or 
developmental in nature, the question of aggravation must 
still be addressed.

In brief, this evidence is both new and material.  As such, 
it serves to reopen the veteran's claim for service 
connection for spondylosis, L5-S1, right side.



ORDER

New and material evidence has been submitted with regard to 
the veteran's claim for service connection for spondylosis, 
L5-S1, right side.  This claim is reopened and, to that 
extent, the appeal is allowed.


REMAND

The veteran's claim having been reopened, it is now incumbent 
upon VA that all of the evidence of record, both old and new, 
be considered with regard to this claim.  The Board must 
remand these issues for additional development and review by 
the RO, prior to any further Board action.  Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  This 
law, in part, redefines the obligations of VA with respect to 
the duty to assist.  With regard to the case at hand, it may 
impose additional obligations on the RO as to development of 
the veteran's claim, and notification by the RO as to the 
evidence that is specifically required.  As indicated below, 
the Board finds that additional evidentiary development, in 
the form of a VA orthopedic examination, would be helpful.

This case is accordingly REMANDED for the following:

1.  The RO should accord the veteran a 
special VA orthopedic examination of his 
low back.  The examiner should be 
furnished with the veteran's claims 
folder, for his or her review.  The 
examiner should render an opinion as to 
whether any low back disability that is 
currently manifested was as likely as not 
present during the veteran's active 
service.  If the examiner indicates that 
it was as likely as not present during 
the veteran's service, he or she is also 
then to indicate whether it had as likely 
as not been manifested prior to that 
service, and increased in severity during 
service beyond normal progression.  All 
tests indicated are to be accomplished at 
this time and all findings, and the 
reasons therefor, are to be set forth in 
the examination report.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should review the 
veteran's claim and determine whether 
service connection for spondylosis, L5-
S1, right side, can now be granted.  Such 
review is to encompass all evidence 
associated with the veteran's claims 
folder, to include but not limited to 
evidence that had been of record as of 
September 1971, along with the evidence 
furnished and developed subsequent to 
that date and any evidence the veteran 
may submit pursuant to this Remand.  If 
the decision remains adverse to the 
veteran, he and his representative are to 
be furnished a supplemental statement of 
the case and be allowed the appropriate 

period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purposes of this REMAND are to satisfy due process 
concerns and to obtain additional evidence.  No inference as 
to the ultimate disposition of his claim should be made.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 


